department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number telephone number employer dentification number vil legend dear this letter is to inform you that while plr issued date is still in effect we will not be issuing additional rulings concerning the participation by a charitable_lead_trust as an investor in m’s endowment we are concerned that non-charitable beneficiaries may benefit inappropriately from deferrals that can be controlled and designed for tax_benefit therefore we are studying whether it remains appropriate to characterize the transaction as a contract when a charitable_lead_trust is involved and whether it is appropriate to conclude that the charitable_lead_trust will realize unrelated_trade_or_business income this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to m’s authorized representatives a copy of this letter should be kept in m's permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert c harper jr manager exempt_organizations technical group enclosure notice
